Exhibit 10.6

WEBSENSE, INC.

EARLY EXERCISE STOCK PURCHASE AGREEMENT

NON-DISCRETIONARY GRANT PROGRAM

UNDER THE 2009 EQUITY INCENTIVE PLAN

THIS AGREEMENT is made by and between WEBSENSE, INC., a Delaware corporation
(the “Company”), and                      (“Purchaser”).

WITNESSETH:

WHEREAS, Purchaser holds a stock option dated                      to purchase
shares of common stock (“Common Stock”) of the Company (the “Option”) pursuant
to the Company’s Non-Discretionary Grant Program under the 2009 Equity Incentive
Plan (the “Plan”); and

WHEREAS, the Option is evidenced by a Grant Notice and Option Agreement; and

WHEREAS, Purchaser desires to exercise the Option on the terms and conditions
contained herein; and

WHEREAS, Purchaser wishes to take advantage of the early exercise provision of
Purchaser’s Option and therefore to enter into this Agreement;

NOW, THEREFORE, IT IS AGREED between the parties as follows:

1. INCORPORATION OF PLAN AND OPTION BY REFERENCE. This Agreement is subject to
all of the terms and conditions as set forth in the Plan and the Option. If
there is a conflict between the terms of this Agreement and/or the Option and
the terms of the Plan, the terms of the Plan shall control. If there is a
conflict between the terms of this Agreement and the terms of the Option, the
terms of the Option shall control. Defined terms not explicitly defined in this
Agreement but defined in the Plan shall have the same definitions as in the
Plan. Defined terms not explicitly defined in this Agreement or the Plan but
defined in the Option shall have the same definitions as in the Option.

2. PURCHASE AND SALE OF COMMON STOCK.

(a) Agreement to purchase and sell Common Stock. Purchaser hereby agrees to
purchase from the Company, and the Company hereby agrees to sell to Purchaser,
shares of the Common Stock of the Company in accordance with the Notice of
Exercise duly executed by Purchaser and attached hereto as Exhibit A.

(b) Closing. The closing hereunder, including payment for and delivery of the
Common Stock, shall occur at the offices of the Company immediately following
the execution of this Agreement, or at such other time and place as the parties
may mutually agree; provided, however, that if stockholder approval of the Plan
is required before the Option may be exercised, then the Option may not be
exercised, and the closing shall be delayed, until such stockholder approval is
obtained. If such stockholder approval is not obtained within the time limit
specified in the Plan, then this Agreement shall be null and void.

 

1.



--------------------------------------------------------------------------------

3. UNVESTED SHARE REPURCHASE OPTION.

(a) Repurchase Option. In the event Purchaser’s Continuous Service terminates,
then the Company shall have an irrevocable option (the “Repurchase Option”) for
a period of six (6) months after said termination (or in the case of shares
issued upon exercise of the Option after such date of termination, within six
(6) months after the date of the exercise), or such longer period as may be
agreed to by the Company and Purchaser, to repurchase from Purchaser or
Purchaser’s personal representative, as the case may be, those shares that
Purchaser received pursuant to the exercise of the Option that have not as yet
vested as of such termination date in accordance with the Vesting Schedule
indicated on Purchaser’s Grant Notice (the “Unvested Shares”).

(b) Share Repurchase Price. The Company may repurchase all or any of the
Unvested Shares at the lower of (i) the Fair Market Value of the such shares (as
determined under the Plan) on the date of repurchase, or (ii) the price equal to
Purchaser’s Exercise Price for such shares as indicated on Purchaser’s Grant
Notice.

4. EXERCISE OF REPURCHASE OPTION. The Repurchase Option shall be exercised by
written notice signed by such person as designated by the Company, and delivered
or mailed as provided herein. Such notice shall identify the number of shares of
Common Stock to be purchased and shall notify Purchaser of the time, place and
date for settlement of such purchase, which shall be scheduled by the Company
within the term of the Repurchase Option set forth above. The Company shall be
entitled to pay for any shares of Common Stock purchased pursuant to its
Repurchase Option at the Company’s option in cash or by offset against any
indebtedness owing to the Company by Purchaser, or by a combination of both.
Upon delivery of such notice and payment of the purchase price in any of the
ways described above, the Company shall become the legal and beneficial owner of
the Common Stock being repurchased and all rights and interest therein or
related thereto, and the Company shall have the right to transfer to its own
name the Common Stock being repurchased by the Company, without further action
by Purchaser.

5. CAPITALIZATION ADJUSTMENTS TO COMMON STOCK. In the event of a Capitalization
Adjustment, then any and all new, substituted or additional securities or other
property to which Purchaser is entitled by reason of Purchaser’s ownership of
Common Stock shall be immediately subject to the Repurchase Option and be
included in the word “Common Stock” for all purposes of the Repurchase Option
with the same force and effect as the shares of the Common Stock presently
subject to the Repurchase Option, but only to the extent the Common Stock is, at
the time, covered by such Repurchase Option. While the total Option Price shall
remain the same after each such event, the Option Price per share of Common
Stock upon exercise of the Repurchase Option shall be appropriately adjusted.

6. CORPORATE TRANSACTIONS. In the event of a Corporate Transaction, then the
Repurchase Option may be assigned by the Company to the successor of the Company
(or such successor’s parent company), if any, in connection with such Corporate
Transaction. To the extent the Repurchase Option remains in effect following
such Corporate Transaction, it shall apply to the new

 

2.



--------------------------------------------------------------------------------

capital stock or other property received in exchange for the Common Stock in
consummation of the Corporate Transaction, but only to the extent the Common
Stock was at the time covered by such right. Appropriate adjustments shall be
made to the price per share payable upon exercise of the Repurchase Option to
reflect the Corporate Transaction upon the Company’s capital structure;
provided, however, that the aggregate price payable upon exercise of the
Repurchase Option shall remain the same.

7. ESCROW OF UNVESTED COMMON STOCK. As security for Purchaser’s faithful
performance of the terms of this Agreement and to insure the availability for
delivery of Purchaser’s Common Stock upon exercise of the Repurchase Option
herein provided for, Purchaser agrees, at the closing hereunder, to deliver to
and deposit with the Secretary of the Company or the Secretary’s designee
(“Escrow Agent”), as Escrow Agent in this transaction, three (3) stock
assignments duly endorsed (with date and number of shares blank) in the form
attached hereto as Exhibit B, together with a certificate or certificates
evidencing all of the Common Stock subject to the Repurchase Option; said
documents are to be held by the Escrow Agent and delivered by said Escrow Agent
pursuant to the Joint Escrow Instructions of the Company and Purchaser set forth
in Exhibit C, attached hereto and incorporated by this reference, which
instructions also shall be delivered to the Escrow Agent at the closing
hereunder.

8. RIGHTS OF PURCHASER. Subject to the provisions of the Option, Purchaser shall
exercise all rights and privileges of a stockholder of the Company with respect
to the shares deposited in escrow. Unless specified otherwise in the Option
Agreement, Purchaser shall be deemed to be the holder of the shares for purposes
of receiving any dividends that may be paid with respect to such shares and for
purposes of exercising any voting rights relating to such shares, even if some
or all of such shares have not yet vested and been released from the Company’s
Repurchase Option.

9. LIMITATIONS ON TRANSFER. In addition to any other limitation on transfer
created by applicable securities laws, Purchaser shall not sell, assign,
hypothecate, donate, encumber or otherwise dispose of any interest in the Common
Stock while the Common Stock is subject to the Repurchase Option. After any
Common Stock has been released from the Repurchase Option, Purchaser shall not
sell, assign, hypothecate, donate, encumber or otherwise dispose of any interest
in the Common Stock except in compliance with the provisions herein and
applicable securities laws. Furthermore, the Common Stock shall be subject to
any right of first refusal in favor of the Company or its assignees that may be
contained in the Company’s Bylaws.

10. RESTRICTIVE LEGENDS. All certificates representing the Common Stock shall
have endorsed thereon legends in substantially the following forms (in addition
to any other legend which may be required by other agreements between the
parties hereto):

(a) “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN OPTION SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR SUCH
HOLDER’S PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL
OFFICE OF THIS COMPANY. ANY TRANSFER OR ATTEMPTED TRANSFER OF ANY SHARES SUBJECT
TO SUCH OPTION IS VOID WITHOUT THE PRIOR EXPRESS WRITTEN CONSENT OF THE
COMPANY.”

 

3.



--------------------------------------------------------------------------------

(b) “THE SHARES REPRESENTED BY THIS CERTIFICATE WERE ISSUED PURSUANT TO THE
EXERCISE OF A NONSTATUTORY STOCK OPTION.

(c) Any legend required by appropriate blue sky officials.

11. SECTION 83(b) ELECTION. Purchaser understands that Section 83(a) of the Code
taxes as ordinary income the difference between the amount paid for the Common
Stock and the fair market value of the Common Stock as of the date any
restrictions on the Common Stock lapse. In this context, “restriction” includes
the right of the Company to buy back the Common Stock pursuant to the Repurchase
Option set forth above. Purchaser understands that Purchaser may elect to be
taxed at the time the Common Stock is purchased, rather than when and as the
Repurchase Option expires, by filing an election under Section 83(b) (an “83(b)
Election”) of the Code with the Internal Revenue Service within thirty (30) days
of the date of purchase. Even if the fair market value of the Common Stock at
the time of the execution of this Agreement equals the amount paid for the
Common Stock, the 83(b) Election must be made to avoid income under
Section 83(a) in the future. Purchaser understands that failure to file such an
83(b) Election in a timely manner may result in adverse tax consequences for
Purchaser. Purchaser further understands that Purchaser must file an additional
copy of such 83(b) Election with his or her federal income tax return for the
calendar year in which the date of this Agreement falls. Purchaser acknowledges
that the foregoing is only a summary of the effect of United States federal
income taxation with respect to purchase of the Common Stock hereunder, and does
not purport to be complete. Purchaser further acknowledges that the Company has
directed Purchaser to seek independent advice regarding the applicable
provisions of the Code, the income tax laws of any municipality, state or
foreign country in which Purchaser may reside, and the tax consequences of
Purchaser’s death. Purchaser assumes all responsibility for filing an 83(b)
Election and paying all taxes resulting from such election or the lapse of the
restrictions on the Common Stock.

12. REFUSAL TO TRANSFER. The Company shall not be required (a) to transfer on
its books any shares of Common Stock of the Company which shall have been
transferred in violation of any of the provisions set forth in this Agreement,
or (b) to treat as owner of such shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such shares shall have been
so transferred.

13. NO SERVICE RIGHTS. This Agreement is not a service contract and nothing in
this Agreement shall affect in any manner whatsoever the right or power of the
Company or its Affiliates to terminate Purchaser’s service for any reason at any
time, with or without cause and with or without notice.

14. MISCELLANEOUS.

(a) Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, and if not during normal business hours of the
recipient, then on the next business day, (c) five (5) calendar days after

 

4.



--------------------------------------------------------------------------------

having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (d) one (1) business day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the other party
hereto at such party’s address hereinafter set forth on the signature page
hereof, or at such other address as such party may designate by ten (10) days
advance written notice to the other party hereto.

(b) Successors and Assigns. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, be binding upon Purchaser, Purchaser’s successors,
and assigns. The Company may assign the Repurchase Option hereunder at any time
or from time to time, in whole or in part.

(c) Attorneys’ Fees; Specific Performance. Purchaser shall reimburse the Company
for all costs incurred by the Company in enforcing the performance of, or
protecting its rights under, any part of this Agreement, including reasonable
costs of investigation and attorneys’ fees. It is the intention of the parties
that the Company, upon exercise of the Repurchase Option and payment for the
shares repurchased, pursuant to the terms of this Agreement, shall be entitled
to receive the Common Stock, in specie, in order to have such Common Stock
available for future issuance without dilution of the holdings of other
stockholders. Furthermore, it is expressly agreed between the parties that money
damages are inadequate to compensate the Company for the Common Stock and that
the Company shall, upon proper exercise of the Repurchase Option, be entitled to
specific enforcement of its rights to purchase and receive said Common Stock.

(d) Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of California. The parties agree that any
action brought by either party to interpret or enforce any provision of this
Agreement shall be brought in, and each party agrees to, and does hereby, submit
to the jurisdiction and venue of, the appropriate state or federal court for the
district encompassing the Company’s principal place of business.

(e) Further Execution. The parties agree to take all such further action(s) as
may reasonably be necessary to carry out and consummate this Agreement as soon
as practicable, and to take whatever steps may be necessary to obtain any
governmental approval in connection with or otherwise qualify the issuance of
the securities that are the subject of this Agreement.

(f) Independent Counsel. Purchaser acknowledges that this Agreement has been
prepared on behalf of the Company by Cooley Godward Kronish LLP, counsel to the
Company and that Cooley Godward Kronish LLP does not represent, and is not
acting on behalf of, Purchaser. Purchaser has been provided with an opportunity
to consult with Purchaser’s own counsel with respect to this Agreement.

(g) Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes and
merges all prior agreements or understandings, whether written or oral. This
Agreement may not be amended, modified or revoked, in whole or in part, except
by an agreement in writing signed by each of the parties hereto.

 

5.



--------------------------------------------------------------------------------

(h) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

(i) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
                    .

 

    Websense, Inc.   By  

 

  Title  

 

 

 

  Purchaser

Address:

 

 

ATTACHMENTS:

 

Exhibit A    Notice of Exercise Exhibit B    Assignment Separate from
Certificate Exhibit C    Joint Escrow Instructions

 

6.



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE

WEBSENSE, INC.

10240 Sorrento Valley Road

San Diego, CA 92121

Date of Exercise:                     

Ladies and Gentlemen:

This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.

 

Type of option (check one):

   Incentive  ¨   Nonstatutory  ¨

Stock option dated:

                                                          

Number of shares as to which option is exercised:

                                                          

Shares to be issued in name of:

                                                          

Total exercise price:

   $                           $                        

Cash payment delivered herewith:

   $                           $                        

Regulation T Program (cashless exercise)

   $                           $                        

Value of     shares of Websense, Inc. common stock delivered herewith1:

   $                           $                        

Value of     shares of Websense, Inc. common stock pursuant to net exercise2:

   $                           $                        

 

1

Shares must meet the public trading requirements set forth in the option. Shares
must be valued on the date of exercise in accordance with the terms of the Plan
and the option being exercised, must have been owned for the minimum period
required in the option agreement, and must be owned free and clear of any liens,
claims, encumbrances or security interests. Certificates must be endorsed or
accompanied by an executed assignment separate from certificate.

2

Websense, Inc. must have established net exercise procedures at the time of
exercise in order to utilize this payment method and must expressly consent to
your use of net exercise at the time of exercise. An Incentive Stock Option may
not be exercised by a net exercise arrangement.

 

7.



--------------------------------------------------------------------------------

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Websense, Inc. 2009 Equity Incentive Plan,
(ii) to provide for the payment by me to you (in the manner designated by you)
of your withholding obligation, if any, relating to the exercise of this option,
and (iii) if this exercise relates to an incentive stock option, to notify you
in writing within fifteen (15) days after the date of any disposition of any of
the shares of Common Stock issued upon exercise of this option that occurs
within two (2) years after the date of grant of this option or within one
(1) year after such shares of Common Stock are issued upon exercise of this
option.

 

Very truly yours,

 

 

8.



--------------------------------------------------------------------------------

EXHIBIT B

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED,                              hereby sells, assigns and
transfers unto Websense, Inc., a Delaware corporation (the “Company”), pursuant
to the Repurchase Option under that certain Early Exercise Stock Purchase
Agreement, dated                      by and between the undersigned and the
Company (the “Agreement”),                      (    ) shares of Common Stock of
the Company standing in the undersigned’s name on the books of the Company
represented by Certificate No(s).                      and does hereby
irrevocably constitute and appoint the Company’s Secretary attorney-in-fact to
transfer said Common Stock on the books of the Company with full power of
substitution in the premises. This Assignment may be used only in accordance
with and subject to the terms and conditions of the Agreement, in connection
with the repurchase of shares of Common Stock issued to the undersigned pursuant
to the Agreement, and only to the extent that such shares remain subject to the
Company’s Repurchase Option under the Agreement.

Dated:                     

 

 

(Signature)

 

(Print Name)

(INSTRUCTION: Please do not fill in any blanks other than the “Signature” line
and the “Print Name” line.)

 

9.



--------------------------------------------------------------------------------

EXHIBIT C

JOINT ESCROW INSTRUCTIONS

Secretary

Websense, Inc.

10240 Sorrento Valley Road

San Diego, CA 92121

Dear Sir or Madam:

As Escrow Agent for both WEBSENSE, INC., a Delaware corporation (“Company”), and
the undersigned purchaser of Common Stock of the Company (“Purchaser”), you are
hereby authorized and directed to hold the documents delivered to you pursuant
to the terms of that certain Early Exercise Stock Purchase Agreement
(“Agreement”), dated                      to which a copy of these Joint Escrow
Instructions is attached as Exhibit C, in accordance with the following
instructions:

1. In the event the Company or an assignee shall elect to exercise the
Repurchase Option set forth in the Agreement, the Company or its assignee will
give to Purchaser and you a written notice specifying the number of shares of
Common Stock to be purchased, the purchase price, and the time for a closing
hereunder at the principal office of the Company. Purchaser and the Company
hereby irrevocably authorize and direct you to close the transaction
contemplated by such notice in accordance with the terms of said notice.

2. At the closing you are directed (a) to date any stock assignments necessary
for the transfer in question, (b) to fill in the number of shares being
transferred, and (c) to deliver same, together with the certificate evidencing
the shares of Common Stock to be transferred, to the Company against the
simultaneous delivery to you of the purchase price (which may include suitable
acknowledgment of cancellation of indebtedness) of the number of shares of
Common Stock being purchased pursuant to the exercise of the Repurchase Option.

3. Purchaser irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of Common Stock to be held by you hereunder and
any additions and substitutions to said shares as specified in the Agreement.
Purchaser does hereby irrevocably constitute and appoint you as the Purchaser’s
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities and other property all documents of assignment and/or
transfer and all stock certificates necessary or appropriate to make all
securities negotiable and complete any transaction herein contemplated.

4. This escrow shall terminate and the shares of stock held hereunder shall be
released in full upon the later of (a) the expiration or exercise in full of the
Repurchase Option, whichever occurs first, and (b) the payment in full of all
principal and interest due and payable under the promissory note attached to the
Agreement, if any.

 

10.



--------------------------------------------------------------------------------

5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Purchaser,
you shall deliver all of same to Purchaser and shall be discharged of all
further obligations hereunder; provided, however, that if at the time of
termination of this escrow you are advised by the Company that the property
subject to this escrow is the subject of a pledge or other security agreement,
you shall deliver all such property to the pledgeholder or other person
designated by the Company.

6. Except as otherwise provided in these Joint Escrow Instructions, your duties
hereunder may be altered, amended, modified or revoked only by a writing signed
by all of the parties hereto.

7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties or
their assignees. You shall not be personally liable for any act you may do or
omit to do hereunder as Escrow Agent or as attorney-in-fact for Purchaser while
acting in good faith and any act done or omitted by you pursuant to the advice
of your own attorneys shall be conclusive evidence of such good faith.

8. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree of any court, you shall not be
liable to any of the parties hereto or to any other person, firm or corporation
by reason of such compliance, notwithstanding any such order, judgment or decree
being subsequently reversed, modified, annulled, set aside, vacated or found to
have been entered without jurisdiction.

9. You shall not be liable in any respect on account of the identity, authority
or rights of the parties executing or delivering or purporting to execute or
deliver the Agreement or any documents or papers deposited or called for
hereunder.

10. You shall not be liable for the outlawing of any rights under any statute of
limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.

11. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be Secretary of the Company or if you shall resign by written notice to
the Company party. In the event of any such termination, the Secretary of the
Corporation shall automatically become the successor Escrow Agent unless the
Company shall appoint another successor Escrow Agent, and Purchaser hereby
confirms the appointment of such successor as Purchaser’s attorney-in-fact and
agent to the full extent of your appointment.

12. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

 

11.



--------------------------------------------------------------------------------

13. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities, you are
authorized and directed to retain in your possession without liability to anyone
all or any part of said securities until such dispute shall have been settled
either by mutual written agreement of the parties concerned or by a final order,
decree or judgment of a court of competent jurisdiction after the time for
appeal has expired and no appeal has been perfected, but you shall be under no
duty whatsoever to institute or defend any such proceedings.

14. Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery, including delivery by
express courier or five days after deposit in the United States Post Office, by
registered or certified mail with postage and fees prepaid, addressed to each of
the other parties hereunto entitled at the following addresses, or at such other
addresses as a party may designate by ten days’ advance written notice to each
of the other parties hereto:

 

COMPANY:    Websense, Inc.    10240 Sorrento Valley Road    San Diego, CA 92121
PURCHASER:                                           
                                            
                                       
                                            
                                       
                                          ESCROW AGENT:    Secretary   
Websense, Inc.    10240 Sorrento Valley Road    San Diego, CA 92121

15. By signing these Joint Escrow Instructions you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.

16. You shall be entitled to employ such legal counsel and other experts
(including without limitation the firm of Cooley Godward LLP) as you may deem
necessary properly to advise you in connection with your obligations hereunder.
You may rely upon the advice of such counsel, and may pay such counsel
reasonable compensation therefor. The Company shall be responsible for all fees
generated by such legal counsel in connection with your obligations hereunder.

17. This instrument shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. It is
understood and agreed that references to “you” or “your” herein refer to the
original Escrow Agent and to any and all successor Escrow Agents. It is
understood and agreed that the Company may at any time or from time to time
assign its rights under the Agreement and these Joint Escrow Instructions in
whole or in part.

18. This Agreement shall be governed by and interpreted and determined in
accordance with the laws of the State of California, as such laws are applied by
California courts to contracts made and to be performed entirely in California
by residents of that state.

 

12.



--------------------------------------------------------------------------------

Very truly yours, WEBSENSE, INC. By  

 

Title  

 

PURCHASER:

 

 

ESCROW AGENT:

 

 

13.